COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
                                                              No. 08-16-00230-CV
 IN THE INTEREST OF A.S.M.,                      §
                                                                  Appeal from
 A CHILD.                                        §
                                                               65th District Court
                                                 §
                                                            of El Paso County, Texas
                                                 §
                                                               (TC # 2004CM737)
                                                 §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction, in accordance with the opinion of this Court. We therefore

dismiss the appeal. We further order Appellant to pay all costs of this appeal. We further order

that this decision be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF OCTOBER, 2016.




                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.